Exhibit 10.26
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of August 17, 2010, by and between Cardica, Inc., a Delaware
corporation (the “Company”), and Intuitive Surgical Operations, Inc., a Delaware
corporation (the “Purchaser”).
          This Agreement is made pursuant to the Stock Purchase Agreement, dated
as of August 16, 2010, between the Company and the Purchaser (the “Purchase
Agreement”).
          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
          “Common Stock” means the common stock, par value $0.001 per share, of
the Company.
          “Effective Date” means the date that a Registration Statement filed
pursuant to Section 2 is first declared effective by the Commission.
          “Effectiveness Date” means: (a) with respect to the Initial
Registration Statement, the 60th day following the Filing Date (or the 90th day
following the Filing Date in the event the Initial Registration Statement is
reviewed by the Commission), (b) with respect to any additional Registration
Statements following the Initial Registration Statement that may be required
pursuant to Section 2(b) hereof, the 90th day following the date on which the
Company first knows that such additional Registration Statement is required
under such Section (or the 120th day following the date on which the Company
first knows that such additional Registration Statement is required in the event
the additional Registration Statement is reviewed by the Commission). If an
Effectiveness Date falls on a Saturday, Sunday or other date that the Commission
is closed for business, the Effectiveness Date shall be extended to the next day
on which the Commission is open for business.
          “Effectiveness Period” shall have the meaning set forth in
Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exempt Registration” means any registration effected pursuant to any
Existing Rights Agreement.
          “Existing Rights Agreement” means any agreement entered into by the
Company and existing as of the date hereof that provides for any registration
rights with respect to any of the Company’s securities.

 



--------------------------------------------------------------------------------



 



          “Filing Date” means: (a) with respect to the Initial Registration
Statement, the 120th day following the Closing (the “Initial Filing Date”), and
(b) with respect to any additional Registration Statements following the Initial
Registration Statement that may be required pursuant to Section 2(b) hereof, the
30th day following the date on which the Company first knows that such
additional Registration Statement is required under such Section.
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities, but only if such holder is the
Purchaser or any assignee thereof in accordance with Section 6(k).
          “Indemnified Party” shall have the meaning set forth in Section 5(c).
          “Indemnifying Party” shall have the meaning set forth in Section 5(c).
          “Initial Registration Statement” shall mean the initial Registration
Statement required to be filed to cover the resale by the Holders of the
Registrable Securities pursuant to Section 2(a).
          “Losses” shall have the meaning set forth in Section 5(a).
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          “Reduction Securities” shall have the meaning set forth in
Section 2(b).
          “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document
(including any pre- or post-effective amendment or supplement thereto) in
compliance with the Securities Act, and, as applicable, the declaration or
ordering of effectiveness of such registration statement or document.
          “Registrable Securities” means (a) the Shares issued pursuant to the
Purchase Agreement, and (b) any other shares of Common Stock issued as (or
issuable upon conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares; provided, however,

2



--------------------------------------------------------------------------------



 



that no shares of Common Stock shall be deemed Registrable Securities for
purposes of this Agreement to the extent such shares (x) have been sold to the
public through a registration statement or pursuant to Rule 144, or (y) have
been sold, transferred or otherwise disposed of by a Person in a transaction in
which its rights under this Agreement were not assigned in accordance with
Section 6(k), or (z) are held by a Holder whose rights to cause the Company to
register securities pursuant to this Agreement have terminated in accordance
with Section 6(i) of this Agreement.
          “Registration Statement” means each of the following: (a) the Initial
Registration Statement and (b) each additional registration statement, if any,
following the Initial Registration Statement and contemplated by Section 2(b),
and including, in each case, the Prospectus, amendments and supplements to each
such registration statement or Prospectus, including pre-and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” shall have the meaning set forth in the Purchase Agreement.
          “Trading Day” means any day on which the Common Stock is traded on its
Trading Market.
     2. Registration.
          (a) On or prior to each Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement (except as provided in Section 2(b)) for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
reasonable best efforts to cause each Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the

3



--------------------------------------------------------------------------------



 



Effectiveness Date for such Registration Statement, and shall use its reasonable
best efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) such time as all Registrable Securities
covered by such Registration Statement have been publicly sold by the Holders or
(ii) the date that all shares of Common Stock covered by such Registration
Statement cease to be Registrable Securities hereunder (the “Effectiveness
Period”), subject to Section 6(e) hereof.
          (b) Notwithstanding anything contained herein to the contrary, in the
event that, following the filing of the Initial Registration Statement, the
Commission limits the amount of Registrable Securities that may be included and
sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders (in case of an exclusion as to a portion of
such Registrable Securities, such portion shall be allocated pro rata among such
Holders in proportion to the respective numbers of Registrable Securities
requested to be registered by each such Holder over the total amount of
Registrable Securities) (such Registrable Securities so reduced, the “Reduction
Securities”). In such event the Company shall give the Holders prompt notice of
the number of such Reduction Securities and, if the Reduction Securities are
excluded from the Registration Statement by the Commission as a result of the
application of Rule 415, the Company will not be liable for any liquidated
damages under Section 2(c), or otherwise liable under this Agreement, in
connection with the exclusion of such Reduction Securities. The Company will be
subject to liquidated damages under Section 2(c) in the event the Reduction
Securities are excluded from the Registration Statement by the Commission on a
basis other than the application of Rule 415. The Company shall use its
reasonable best efforts at the first opportunity that is permitted by the
Commission to register for resale the Reduction Securities. Such new
Registration Statement shall be filed on or prior to the applicable Filing Date,
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
reasonable best efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date for such Registration Statement, and shall use
its reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period,
subject to Section 6(e) hereof.
          (c) If: (i) a Registration Statement is not filed on or prior to its
Filing Date, (ii) a Registration Statement is not declared effective by the
Commission on or prior to its required Effectiveness Date, or (iii) after its
Effective Date, such Registration Statement ceases for any reason to be
effective and available to the Holders as to all Registrable Securities to which
it is required to cover at any time prior to the expiration of its Effectiveness
Period for an aggregate of more than 40 consecutive Trading Days or an aggregate
of 80 Trading Days (which need not be consecutive) in any given 360-day period
(any such failure or breach being referred to as an “Event,” and for purposes of
clauses (i) or (ii) the date on which such Event occurs, and for purposes of
clause (iii) the date on which such 40 consecutive or 80 Trading Day-period (as

4



--------------------------------------------------------------------------------



 



applicable) is exceeded, being referred to as the “Event Date”), then, in lieu
of any other rights available to the Holders hereunder or under applicable law:
(x) within five (5) Trading Days after such Event Date, the Company shall pay to
each Holder an amount in cash, as liquidated damages and not as a penalty, equal
to 1% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for its Registrable Securities then held (which remedy shall
be exclusive of any other remedies available under this Agreement or under
applicable law); and (y) on each monthly anniversary of each such Event Date
thereof (if the applicable Event shall not have been cured by such date) until
the applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for its Registrable Securities then held (which remedy shall be exclusive of any
other remedies available under this Agreement or under applicable law). The
partial liquidated damages pursuant to the terms hereof shall apply on a pro
rata basis for any portion of a month prior to the cure of an Event. If the
Company fails to pay any liquidated damages pursuant to this Section 2(c) in
full within five (5) Trading Days after the date payable, the Company will pay
interest thereon at a rate of 1.5% per month (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. In the event that the Company registers some
but not all of the Registrable Securities, the 1% of liquidated damages referred
to above for any monthly period shall be reduced to equal the percentage
determined by multiplying 1% by a fraction, the numerator of which shall be the
number of Registrable Securities for which there is not an effective
Registration Statement at such time and the denominator of which shall be the
number of Registrable Securities at such time. The parties agree that,
notwithstanding anything to the contrary herein, the Effectiveness Date for a
Registration Statement shall be extended without default or liquidated damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
such Registration Statement on a timely basis results from (i) the failure of
any Holder to timely provide the Company with information requested by the
Company and necessary to complete such Registration Statement in accordance with
the requirements of the Securities Act (in which the Effectiveness Date would be
extended with respect to Registrable Securities held by such Holder) or
(ii) events or circumstances that are not in any way attributable to the
Company’s actions or inactions. The parties further agree that (a) the Company
will not be liable for liquidated damages under this Section 2(c) with respect
to Reduction Securities that are excluded from the Registration Statement by the
Commission as a result of the application of Rule 415 and (b) no liquidated
damages shall be payable under this Section 2(c) with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
sentence shall not relieve the Company of any such liquidated damages accruing
prior to the Effectiveness Period).
          (d) Each Holder agrees to furnish to the Company a completed notice
and questionnaire in the form attached to this Agreement as Annex B (a “Selling
Stockholder Questionnaire”) on a date that is not less than five Trading Days
prior to the date of filing of a Registration Statement. Each Holder further
agrees that it shall not be entitled to be named as a selling securityholder in
a Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire after the
deadline specified in the previous sentence, the

5



--------------------------------------------------------------------------------



 



Company shall use its commercially reasonable best efforts to take such actions
as are required to name such Holder as a selling securityholder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire. Each Holder acknowledges and agrees that the information in the
Selling Stockholder Questionnaire will be used by the Company in the preparation
of the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.
          (e) In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall
(i) register the resale of the Registrable Securities on another appropriate
form reasonably acceptable to the Holders and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that, subject to Section 6(e), the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.
     3. Registration Procedures.
          In connection with the Company’s registration obligations hereunder,
the Company shall:
          (a) Not less than five Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference). Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holders any
prospectus supplement being prepared and filed solely to name new or additional
selling securityholders unless such Holders are named in such prospectus
supplement. In addition, in the event that any Registration Statement is on Form
S-1 (or other form which does not permit incorporation by reference), the
Company shall not be required to furnish to the Holders any prospectus
supplement containing information included in a report or proxy statement filed
under the Exchange Act that would be incorporated by reference in such
Registration Statement if such Registration Statement were on Form S-3 (or other
form which permits incorporation by reference). The Company shall duly consider
any comments made by Holders and received by the Company not later than two
Trading Days prior to the filing of the Registration Statement, but shall not be
required to accept any such comments to which it reasonably objects.
          (b) Subject to Section 6(e), (i) prepare and file with the Commission
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each

6



--------------------------------------------------------------------------------



 



Registration Statement or any amendment thereto and, as promptly as reasonably
possible provide the Holders true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that pertains to
the Holders as Selling Stockholders but not any comments that would result in
the disclosure to the Holders of material and non-public information concerning
the Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.
          (c) Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than three Trading Days prior to such filing) and
(if requested by any such Person) confirm such notice in writing no later than
one Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company reasonably believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has been
declared effective; (ii) of any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to a Registration
Statement or Prospectus or for additional information that pertains to the
Holders as Selling Stockholders or the Plan of Distribution; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such

7



--------------------------------------------------------------------------------



 



Holder makes no acknowledgement that any such information is material,
non-public information.
          (d) Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
          (e) Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent reasonably requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the EDGAR system.
          (f) Promptly deliver to each Holder, without charge, as many copies of
each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 6(e) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.
          (g) Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of those jurisdictions within the
United States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.
          (h) Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statements, which certificates
shall be free, to the extent permitted by the Purchase Agreement and under
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.
          (i) Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus

8



--------------------------------------------------------------------------------



 



will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading.
          (j) If required by the FINRA Corporate Financing Department or any
similar entity, promptly effect a filing with FINRA pursuant to FINRA Rule 5110
with respect to the public offering contemplated by resales of securities under
the Registration Statement (an “Issuer Filing”), and pay the filing fee required
by such Issuer Filing.
     4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any underwriting,
broker or similar commissions of any Holder or any legal fees or other costs of
the Holders.
     5. Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder

9



--------------------------------------------------------------------------------



 



has approved Annex A hereto for this purpose), or arising out of or relating to
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Holder has
received written notice from the Company that the Prospectus is outdated or
defective and prior to the receipt by such Holder of an Advice (as defined
below) or an amended or supplemented Prospectus, but only if and to the extent
that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
          (b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a “Seasoned Issuer” and the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(vi), the use by such Holder
of an outdated or defective Prospectus after the Holder has received written
notice from the Company that the Prospectus is outdated or defective and prior
to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and

10



--------------------------------------------------------------------------------



 



to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties pursuant to this Section 5(c). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
          All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified

11



--------------------------------------------------------------------------------



 



Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
     6. Miscellaneous.
          (a) Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the

12



--------------------------------------------------------------------------------



 



provisions of this Agreement and hereby further agree that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.
          (b) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.
          (c) Furnishing of Information. The Company may require each selling
Holder to furnish to the Company a certified statement as to (i) the number of
shares of Common Stock beneficially owned by such Holder and any Affiliate
thereof, (ii) any FINRA affiliations, (iii) any natural persons who have the
power to vote or dispose of the common stock and (iv) any other information as
may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any liquidated damages that are accruing at such time as to such Holder
under Section 2(c) only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company.
          (d) Subsequent Registration Rights. Without the written consent of the
Holder or Holders (as applicable) of a majority of the then outstanding
Registrable Securities, the Company shall not file any registration statement
covering the resale of any Company securities held by any Person (other than a
Holder) (an “Other Registration Statement”) unless prior to or concurrently with
the filing of such Other Registration Statement, the Initial Registration
Statement required hereunder is or has been filed with, and declared effective
by, the Commission; provided, that this Section 6(d) shall not prohibit the
Company from fulfilling its obligations under any Existing Rights Agreement.
          (e) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
          (f) Piggy-Back Registrations. If at any time following the
Effectiveness Date with respect to the Initial Registration Statement and
continuing through the applicable Effectiveness Period, except as contemplated
by Section 2(b) hereof, there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall

13



--------------------------------------------------------------------------------



 



determine to prepare and file with the Commission a registration statement
(other than a post-effective amendment to an existing registration statement)
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than (i) an Exempt
Registration or (ii) a registration statement on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to each
Holder a written notice of such determination and, if within 15 days after the
date of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 6(e) that are the subject of a then effective Registration
Statement.
          (g) Reports Under the Exchange Act. With a view to making available to
the Holders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company agrees, for so long as a
Holder holds (i) all or any portion of the Shares issued pursuant to the
Purchase Agreement, and (ii) any other shares of Common Stock issued as (or
issuable upon conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares, to use its reasonable best efforts
to:
               (A) make and keep public information available, as those terms
are understood and defined in Rule 144, at all times on and after the date
hereof;
               (B) file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (or obtain extensions in respect thereof and file within the
applicable grace period); and
               (C) furnish to any Holder, so long as the Holder owns (1) all or
any portion of the Shares issued pursuant to the Purchase Agreement, and (2) any
other shares of Common Stock issued as (or issuable upon conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, in exchange for or in replacement of the Shares,
forthwith upon request (y) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act and (z) such other information as may be reasonably requested to
avail any Holder of any rule or regulation of the Commission that permits the
selling of any such securities without registration.
          (h) Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Holder or Holders (as applicable) of a majority of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission

14



--------------------------------------------------------------------------------



 



of either party to exercise any right hereunder in any manner impair the
exercise of any such right.
          (i) Termination of Registration Rights. The registration rights
granted to the Holders hereunder shall terminate as to any Holder at such time
as all Registrable Securities then held by such Holder are eligible for resale
pursuant to Rule 144 without volume limitation (such Holder’s “Eligible
Shares”). Upon such termination, such Eligible Shares shall cease to be
“Registrable Securities” hereunder for all purposes. For the avoidance of doubt,
it is expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of the Initial Filing Date, then the
Company shall have no obligation to file, caused to be declared effective or to
keep effective any Registration Statement hereunder (including any Registration
Statement previously filed pursuant to this Agreement) and (ii) all registration
rights granted to the Holders hereunder (including the rights set forth in
Sections 6(d) and 6(f)), shall terminate in their entirety effective on the
first date on which there shall cease to be any Registrable Securities
outstanding. In the event that the Company determines that the registration
rights granted to the Holders hereunder have terminated as to any Holder, it
shall notify such Holder of such determination, which notice shall set forth in
reasonable detail the basis for such determination. For the avoidance of doubt,
it is expressly agreed and understood that the Company’s determination of
whether such registration rights shall have terminated shall not be deemed to be
conclusive or determinative of such matter.
          (j) Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of facsimile or electronic mail
transmission, or when so received in the case of mail or courier, and addressed
as follows:
          if to the Company, to:
Cardica, Inc.
900 Saginaw Drive
Redwood City, California 94063
Attention: Chief Financial Officer
Facsimile: (650) 364-3134
          with a copy to (which shall not constitute notice):
Cooley LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306-2155
Facsimile: (650) 849-7400
Attention: Suzanne Sawochka Hooper
          or to such other Person at such other place as the Company shall
designate to the Purchaser in writing;

15



--------------------------------------------------------------------------------



 



          if to the Purchaser, to:
Intuitive Surgical Operations, Inc.
1266 Kifer Road
Sunnyvale, California 94086
Facsimile: (408) 523-1390
Attention: Chief Financial Officer
          with a copy to (which shall not constitute notice):
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Facsimile: (650) 463-4693
Attention: Alan C. Mendelson
                  Kathleen M. Wells
          or to such other Person at such other place as the Purchaser shall
designate to the Company in writing; and
          if to any other Person who is then the registered Holder, to the
address of such Holder as it appears in the stock transfer books of the Company,
or to such other place as such Holder shall designate to the Company in writing.
          (k) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
the Holder or Holders (as applicable) of a majority of the then outstanding
Registrable Securities (other than by merger or consolidation or to an entity
which acquires the Company including by way of acquiring all or substantially
all of the Company’s assets). The rights of any Holder hereunder, including the
right to have the Company register Registrable Securities pursuant to this
Agreement, may be assigned by such Holder to transferees or assignees of all or
any portion of the Registrable Securities, but only if (i) such Holder agrees in
writing with the transferee or assignee to assign such rights and related
obligations under this Agreement, and for the transferee or assignee to assume
such obligations, and a copy of such agreement is furnished to the Company,
(ii) the Company is furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein and (iv) the transferee is an “accredited investor,” as that
term is defined in Rule 501 of Regulation D; provided, however, that
notwithstanding the foregoing, until the Initial Filing Date, the rights of the
Purchaser hereunder, including the right to have the Company register
Registrable Securities pursuant to this Agreement, may be transferred or
assigned by the Purchaser only to an Affiliate of the Purchaser.
          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one

16



--------------------------------------------------------------------------------



 



instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other party.
          (m) Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California.
          (n) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (o) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
          (p) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
[signature pages follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            COMPANY:

CARDICA, INC.
      By:   /s/ Bernard A. Hausen         Name:   Bernard A. Hausen       
Title:   President and CEO   

1



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            PURCHASER:

INTUITIVE SURGICAL OPERATIONS, INC.
      By:   /s/ Marshall Mohr         Name:   Marshall Mohr        Title:   Sr.
VP and CFO     

2



--------------------------------------------------------------------------------



 



ANNEX A
PLAN OF DISTRIBUTION
     We are registering the shares of common stock issued to the selling
stockholders to permit the resale of these shares of common stock by the holders
of the shares of common stock from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock. We will bear all fees and expenses
incident to our obligation to register the shares of common stock.
     The selling stockholders and any of their transferees, donees, pledgees or
other successors in interest may, from time to time, sell all or a portion of
the shares of common stock beneficially owned by them and offered hereby from
time to time directly or through one or more underwriters, broker-dealers or
agents. If the shares of common stock are sold through underwriters or
broker-dealers, the selling stockholders will be responsible for underwriting
discounts or commissions or agent’s commissions. The shares of common stock may
be sold on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale, in the over-the-counter
market or in transactions otherwise than on these exchanges or systems or in the
over-the-counter market and in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions. The selling
stockholders may use any one or more of the following methods when selling
shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;     •  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;     •   through the
writing or settlement of options or other hedging transactions, whether such
options are listed on an options exchange or otherwise;     •   a combination of
any such methods of sale; and     •   any other method permitted pursuant to
applicable law.

     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or

1



--------------------------------------------------------------------------------



 



Section 4(1) under the Securities Act, if available, rather than under this
prospectus, provided that they meet the criteria and conform to the requirements
of those provisions.
     Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule 2440
(and any successor); and in the case of a principal transaction a markup or
markdown in compliance with FINRA IM-2440-1.
     In connection with sales of the shares of common stock or otherwise, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
shares of common stock in the course of hedging in positions they assume. The
selling stockholders may also sell shares of common stock short and if such
short sale shall take place after the date that the registration statement of
which this prospectus is a part is declared effective by the Commission, the
selling stockholders may deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares, to the extent permitted by applicable law. The selling stockholders may
also enter into option or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction). Notwithstanding the foregoing, the selling
stockholders have been advised that they may not use shares registered on the
registration statement of which this prospectus forms a part to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the
Commission.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
     The selling stockholders and any broker-dealer or agents participating in
the distribution of the shares of common stock may be deemed to be
“underwriters” within the meaning of

2



--------------------------------------------------------------------------------



 



Section 2(11) of the Securities Act in connection with such sales. In such
event, any commissions paid, or any discounts or concessions allowed to, any
such broker-dealer or agent and any profit on the resale of the shares purchased
by them may be deemed to be underwriting commissions or discounts under the
Securities Act. Selling stockholders who are “underwriters” within the meaning
of Section 2(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act and may be subject to certain
statutory liabilities of, including but not limited to, Sections 11, 12 and 17
of the Securities Act and Rule 10b-5 under the Securities Exchange Act of 1934,
as amended, or the Exchange Act.
     Each selling stockholder has informed Cardica that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon
Cardica being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing:

  •   the name of each such selling stockholder and of the participating
broker-dealer(s),     •   the number of shares involved,     •   the price at
which such the shares of common stock were sold,     •   the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,    
•   that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and     •  
other facts material to the transaction.

     In no event shall any broker-dealer receive fees, commissions and markups,
which, in the aggregate, would exceed eight percent (8%).
     Under the securities laws of some states, the shares of common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
     There can be no assurance that any selling stockholder will sell any or all
of the shares of common stock registered pursuant to the registration statement,
of which this prospectus forms a part.
     Each selling stockholder and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act, as
amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any

3



--------------------------------------------------------------------------------



 



person engaged in the distribution of the shares of common stock to engage in
market-making activities with respect to the shares of common stock. All of the
foregoing may affect the marketability of the shares of common stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.
     We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any,
and any legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with a registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

4



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ANNEX B
SELLING SECURITY HOLDER NOTICE AND QUESTIONNAIRE
     The undersigned holder of shares of the common stock, par value $0.001 per
share, of Cardica, Inc., a Delaware corporation (the “Company”), issued pursuant
to a certain Stock Purchase Agreement by and between the Company and Intuitive
Surgical Operations, Inc., a Delaware corporation, dated as of August 16, 2010
(the “Agreement”), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-3 (the
“Resale Registration Statement”) for the registration and the resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities in accordance with the terms of the Agreement. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
     In order to sell or otherwise dispose of any Registrable Securities
pursuant to the Resale Registration Statement, a holder of Registrable
Securities generally will be required to be named as a selling stockholder in
the related prospectus or a supplement thereto (as so supplemented, the
“Prospectus”), deliver the Prospectus to purchasers of Registrable Securities
(including pursuant to Rule 172 under the Securities Act) and be bound by the
provisions of the Agreement. Holders must complete and deliver this Notice and
Questionnaire in order to be named as selling stockholders in the Prospectus.
     Certain legal consequences arise from being named as a selling stockholder
in the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
     The undersigned holder (the “Selling Stockholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities owned by it and listed below in Item
(3), unless otherwise specified in Item (3), pursuant to the Resale Registration
Statement. The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.
     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:
QUESTIONNAIRE

  1.   Name.

  (a)   Full Legal Name of Selling Stockholder:     (b)   Full Legal Name of
Registered Holder (if not the same as (a) above) through which Registrable
Securities Listed in Item 3 below are held:

B-1



--------------------------------------------------------------------------------



 



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

  2.   Address for Notices to Selling Stockholder:

      Telephone:
Fax:
Contact Person:
E-mail address of Contact Person:

  3.   Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

  (a)   Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:     (b)   Number of shares of common stock to be
registered pursuant to this Notice for resale:

  4.   Broker-Dealer Status:

  (a)   Are you a broker-dealer?

                         
 
  Yes           No        
 
     
 
         
 
   

  (b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

                         
 
  Yes           No        
 
     
 
         
 
   

      Note: If “no,” the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  (c)   Are you an affiliate of a broker-dealer?

                         
 
  Yes           No        
 
     
 
         
 
   

    Note: If “yes,” provide a narrative explanation below:

  (d)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the

B-2



--------------------------------------------------------------------------------



 



      purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

                         
 
  Yes           No        
 
     
 
         
 
   

      Note: If “no,” the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  5.   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder.         Except as set forth below in this Item 5, the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item 3.

  (a)   Type and amount of other securities beneficially owned:

  6.   Relationships with the Company:         Except as set forth below,
neither the undersigned nor any of its affiliates, officers, directors or
principal equity holders (owners of 5% of more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.         State any exceptions here:

  7.   Plan of Distribution:         The undersigned has reviewed the form of
Plan of Distribution attached as Annex A to the Registration Rights Agreement,
and hereby confirms that, except as set forth below, the information contained
therein regarding the undersigned and its plan of distribution is correct and
complete.         State any exceptions here:

B-3



--------------------------------------------------------------------------------



 



***********
     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof and prior to the effective date of any applicable Resale
Registration Statement. All notices hereunder and pursuant to the Agreement
shall be made in writing, by hand delivery, confirmed or facsimile transmission,
first-class mail or air courier guaranteeing overnight delivery at the address
set forth below. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this Notice
and Questionnaire.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Resale Registration Statement and the
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
     By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
     The undersigned hereby acknowledges and is advised of the following
Compliance and Disclosure Interpretation (“CDI”) of the staff of the Division of
Corporation Finance (with respect to Securities Act Sections) regarding short
selling:
     “239.10 An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date. [Nov. 26, 2008]”
     By returning this Questionnaire, the undersigned will be deemed to be aware
of the foregoing interpretation.
     I confirm that, to the best of my knowledge and belief, the foregoing
statements (including without limitation the answers to this Questionnaire) are
correct.

B-4



--------------------------------------------------------------------------------



 



     In Witness Whereof the undersigned, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

          Dated:  Beneficial Owner:
      By:           Name:           Total:     

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Cooley LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306-2155
Facsimile: (650) 849-7400
Attention: Suzanne Sawochka Hooper

B-5